
	
		II
		Calendar No. 524
		112th CONGRESS
		2d Session
		S. 3568
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To create a Citrus Disease Research and Development Trust
		  Fund to support research on diseases impacting the citrus industry, to renew
		  and modify the temporary duty suspensions on certain cotton shirting fabrics,
		  and to modify and extend the Wool Apparel Manufacturers Trust Fund, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Citrus, Wool, and Cotton Trust
			 Fund Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Citrus Disease Research and Development Trust
				Fund
					Sec. 101. Short title.
					Sec. 102. Findings and purposes.
					Sec. 103. Citrus Disease Research and Development Trust
				Fund.
					Sec. 104. Citrus Disease Research and Development Trust Fund
				Advisory Board.
					TITLE II—Cotton and wool trust funds
					Sec. 201. Renewal and modification of duty suspensions on
				cotton shirting fabrics and related provisions.
					Sec. 202. Modification of Wool Apparel Manufacturers Trust
				Fund.
					TITLE III—Miscellaneous
					Sec. 301. Engagement with Canada with respect to the lumber
				market.
					Sec. 302. Time for payment of corporate estimated
				taxes.
					Sec. 303. Extension of customs user fees.
				
			ICitrus Disease
			 Research and Development Trust Fund
			101.Short
			 titleThis title may be cited
			 as the Citrus Disease Research and
			 Development Trust Fund Act of 2012.
			102.Findings and
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)duties collected
			 on imports of citrus and citrus products have ranged from $50,000,000 to
			 $87,000,000 annually since 2004, and are projected to increase, as United
			 States production declines due to the effects of huanglongbing (also known as
			 HLB or citrus greening disease) and imports
			 increase in response to the shortfall in the United States;
					(2)in cases
			 involving other similarly situated agricultural commodities, notably wool, the
			 Federal Government has chosen to divert a portion of the tariff revenue
			 collected on imported products to support efforts of the domestic industry to
			 address challenges facing the industry;
					(3)citrus and citrus
			 products are a highly nutritious and healthy part of a balanced diet;
					(4)citrus production
			 is an important part of the agricultural economy in Florida, California,
			 Arizona, and Texas;
					(5)in the most
			 recent years preceding the date of the enactment of this Act, citrus fruits
			 have been produced on 900,000 acres, yielding 11,000,000 tons of citrus
			 products with a value at the farm of more than $3,200,000,000;
					(6)the commercial
			 citrus sector employs approximately 110,000 people and contributes
			 approximately $13,500,000,000 to the United States economy;
					(7)the United States
			 citrus industry has suffered billions of dollars in damage from disease and
			 pests, both domestic and invasive, over the decade preceding the date of the
			 enactment of this Act, particularly from huanglongbing;
					(8)huanglongbing
			 threatens the entire United States citrus industry because the disease kills
			 citrus trees;
					(9)as of the date of
			 the enactment of this Act, there are no cost effective or environmentally sound
			 treatments available to suppress or eradicate huanglongbing;
					(10)United States
			 citrus producers working with Federal and State governments have devoted tens
			 of millions of dollars toward research and efforts to combat huanglongbing and
			 other diseases and pests, but more funding is needed to develop and
			 commercialize disease and pest solutions;
					(11)although imports
			 constitute an increasing share of the United States market, importers of citrus
			 products into the United States do not directly fund production research in the
			 United States;
					(12)disease and pest
			 suppression technologies require determinations of safety and solutions must be
			 commercialized before use by citrus producers;
					(13)the complex
			 processes involved in discovery and commercialization of safe and effective
			 pest and disease suppression technologies are expensive and lengthy and the
			 need for the technologies is urgent; and
					(14)research to
			 develop solutions to suppress huanglongbing, or other domestic and invasive
			 pests and diseases will benefit all citrus producers and consumers around the
			 world.
					(b)PurposesThe
			 purposes of this title are—
					(1)to authorize the
			 establishment of a trust funded by certain tariff revenues to support
			 scientific research, technical assistance, and development activities to combat
			 citrus diseases and pests, both domestic and invasive, harming the United
			 States; and
					(2)to require the
			 President to notify the chairperson and ranking member of the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives before entering into any trade agreement that would decrease
			 the amount of duties collected on imports of citrus products to less than the
			 amount necessary to provide the grants authorized by section 1001(d) of the
			 Trade Act of 1974, as added by section 103(a) of this Act.
					(c)Effect on other
			 activitiesNothing in this title restricts the use of any funds
			 for scientific research and technical activities in the United States.
				103.Citrus Disease
			 Research and Development Trust Fund
				(a)In
			 generalThe Trade Act of 1974 (19 U.S.C. 2102 et seq.) is amended
			 by adding at the end the following:
					
						XCitrus Disease
				Research and Development Trust Fund
							1001.Citrus
				Disease Research and Development Trust Fund
								(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Citrus Disease Research and Development Trust Fund (in this
				section referred to as the Trust Fund), consisting of such
				amounts as may be transferred to the Trust Fund under subsection (b)(1) and any
				amounts that may be credited to the Trust Fund under subsection (d)(2).
								(b)Transfer of
				amounts
									(1)In
				generalSubject to paragraph (2), the Secretary of the Treasury
				shall transfer to the Trust Fund, from the general fund of the Treasury,
				amounts determined by the Secretary to be equivalent to amounts received in the
				general fund that are attributable to the duties collected on articles that are
				citrus or citrus products classifiable under chapters 8, 20, 21, 22, and 33 of
				the Harmonized Tariff Schedule of the United States.
									(2)LimitationThe
				amount transferred to the Trust Fund under paragraph (1) in any fiscal year may
				not exceed the lesser of—
										(A)an amount equal
				to 1/3 of the amount attributable to the duties received
				on articles described in paragraph (1); or
										(B)$30,000,000.
										(c)Availability of
				amounts in Trust Fund
									(1)Amounts
				available until expendedAmounts in the Trust Fund shall remain
				available until expended without further appropriation.
									(2)Availability
				for citrus disease research and development expendituresAmounts
				in the Trust Fund shall be available to the Secretary of Agriculture—
										(A)for expenditures
				relating to citrus disease research and development under section 104 of the
				Citrus Disease Research and Development Trust
				Fund Act of 2012, including costs relating to contracts or other
				agreements entered into to carry out citrus disease research and development;
				and
										(B)to cover
				administrative costs incurred by the Secretary in carrying out the provisions
				of that Act.
										(d)Investment of
				Trust Fund
									(1)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Trust Fund as is not required to meet current withdrawals in
				interest-bearing obligations of the United States or in obligations guaranteed
				as to both principal and interest by the United States. Such obligations may be
				acquired on original issue at the issue price or by purchase of outstanding
				obligations at the market price. Any obligation acquired by the Trust Fund may
				be sold by the Secretary of the Treasury at the market price.
									(2)Interest and
				proceeds from sale or redemption of obligationsThe interest on,
				and the proceeds from the sale or redemption of, any obligations held in the
				Trust Fund shall be credited to and form a part of the Trust Fund.
									(e)Reports to
				CongressNot later than January 15, 2013, and each year
				thereafter until the year after the termination of the Trust Fund, the
				Secretary of the Treasury, in consultation with the Secretary of Agriculture,
				shall submit to Congress a report on the financial condition and the results of
				the operations of the Trust Fund that includes—
									(1)a detailed
				description of the amounts disbursed from the Trust Fund in the preceding
				fiscal year and the manner in which those amounts were expended;
									(2)an assessment of
				the financial condition and the operations of the Trust Fund for the current
				fiscal year; and
									(3)an assessment of
				the amounts available in the Trust Fund for future expenditures.
									(f)Remission of
				surplus fundsThe Secretary of the Treasury may remit to the
				general fund of the Treasury such amounts as the Secretary of Agriculture
				reports to be in excess of the amounts necessary to meet the purposes of the
				Citrus Disease Research and Development Trust
				Fund Act of 2012.
								(g)Sunset
				provisionThe Trust Fund shall terminate on December 31 of the
				fifth calendar year that begins after the date of the enactment of the
				Citrus Disease Research and Development Trust
				Fund Act of 2012 and all amounts in the Trust Fund on December 31
				of that fifth calendar year shall be transferred to the general fund of the
				Treasury.
								1002.Reports
				required before entering into certain trade agreementsThe President shall notify the chairperson
				and ranking member of the Committee on Finance of the Senate and the Committee
				on Ways and Means of the House of Representatives not later than 90 days before
				entering into a trade agreement if the President determines that entering into
				the trade agreement could result—
								(1)in a decrease in
				the amount of duties collected on articles that are citrus or citrus products
				classifiable under chapters 8, 20, 21, 22, and 33 of the Harmonized Tariff
				Schedule of the United States; and
								(2)in a decrease in
				the amount of funds being transferred into the Citrus Disease Research and
				Development Trust Fund under section 1001 so that amounts available in the
				Trust Fund are insufficient to meet the purposes of the
				Citrus Disease Research and Development Trust
				Fund Act of
				2012.
								.
				(b)Clerical
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by adding at the end the following:
					
						
							TITLE X—Citrus Disease Research and Development Trust
				Fund
							Sec. 1001. Citrus Disease Research and Development Trust
				Fund.
							Sec. 1002. Reports required before entering into certain trade
				agreements.
						
						.
				104.Citrus Disease
			 Research and Development Trust Fund Advisory Board
				(a)PurposeThe
			 purpose of this section is to establish an orderly procedure and financing
			 mechanism for the development of an effective and coordinated program of
			 research and product development relating to—
					(1)scientific
			 research concerning diseases and pests, both domestic and invasive, afflicting
			 the citrus industry; and
					(2)support for the
			 dissemination and commercialization of relevant information, techniques, and
			 technologies discovered pursuant to research funded through the Citrus Disease
			 Research and Development Trust Fund established under section 1001 of the Trade
			 Act of 1974, as added by section 103(a) of this Act, or through other research
			 projects intended to solve problems caused by citrus production diseases and
			 invasive pests.
					(b)DefinitionsIn
			 this section:
					(1)BoardThe
			 term Board means the Citrus Disease Research and Development Trust
			 Fund Advisory Board established under this section.
					(2)Citrus
						(A)In
			 generalThe term citrus means edible fruit of the
			 family Rutaceae, commonly called citrus.
						(B)InclusionThe
			 term citrus includes all citrus hybrids and products of citrus
			 hybrids that are produced for commercial purposes in the United States.
						(3)DepartmentThe
			 term Department means the Department of Agriculture.
					(4)PersonThe
			 term person means any individual, group of individuals, firm,
			 partnership, corporation, joint stock company, association, cooperative, or
			 other legal entity.
					(5)ProducerThe
			 term producer means any person that is engaged in the domestic
			 production and commercial sale of citrus in the United States.
					(6)ProgramThe
			 term program means the citrus research and development program
			 authorized under this section.
					(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(8)Trust
			 FundThe term Trust Fund means the Citrus Disease
			 Research and Development Trust Fund established under section 1001 of the Trade
			 Act of 1974, as added by section 103(a) of this Act.
					(c)Implementation
					(1)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations to carry out this section.
					(2)Citrus Advisory
			 Board
						(A)Establishment
			 and membership
							(i)EstablishmentThe
			 Citrus Disease Research and Development Trust Fund Advisory Board shall consist
			 of 9 members.
							(ii)MembershipThe
			 members of the Board shall be appointed by the Secretary.
							(iii)StatusMembers
			 of the Board represent the interests of the citrus industry and shall not be
			 considered officers or employees of the Federal Government solely due to
			 membership on the Board.
							(B)Distribution of
			 appointmentsThe membership of the Board shall consist of—
							(i)5
			 members who are domestic producers of citrus in Florida;
							(ii)3
			 members who are domestic producers of citrus in Arizona or California;
			 and
							(iii)1
			 member who is a domestic producer of citrus in Texas.
							(C)ConsultationPrior
			 to making appointments to the Board, the Secretary shall consult with
			 organizations composed primarily of citrus producers to receive advice and
			 recommendations regarding Board membership.
						(D)Board
			 vacancies
							(i)In
			 generalThe Secretary shall appoint a new Board member to serve
			 the remainder of a term vacated by a departing Board member.
							(ii)RequirementsWhen
			 filling a vacancy on the Board, the Secretary shall—
								(I)appoint a citrus
			 producer from the same State as the Board member being replaced; and
								(II)prior to making
			 an appointment, consult with organizations in that State composed primarily of
			 citrus producers to receive advice and recommendations regarding the
			 vacancy.
								(E)Terms
							(i)In
			 generalExcept as provided in clause (ii), each term of
			 appointment to the Board shall be for 5 years.
							(ii)Initial
			 appointmentsIn making initial appointments to the Board, the
			 Secretary shall appoint 1/3 of the members to terms of 1,
			 3, and 5 years, respectively.
							(F)Disqualification
			 from Board serviceIf a member or alternate of the Board who was
			 appointed as a domestic producer ceases to be a producer in the State from
			 which the member was appointed, or fails to fulfill the duties of the member
			 according to the rules established by the Board under paragraph (4)(A)(ii), the
			 member or alternate shall be disqualified from serving on the Board.
						(G)Compensation
							(i)In
			 generalThe members of the Board shall serve without
			 compensation, other than travel expenses described in clause (ii).
							(ii)Travel
			 expensesA member of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Board.
							(3)Powers
						(A)GiftsThe
			 Board may accept, use, and dispose of gifts or donations of services or
			 property.
						(B)Postal
			 servicesThe Board may use the United States mails in the same
			 manner and under the same conditions as other agencies of the Federal
			 Government.
						(C)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Board may accept and use the services of volunteers serving without
			 compensation.
						(D)Technical and
			 logistical supportSubject to the availability of funds, the
			 Secretary shall provide to the Board technical and logistical support through
			 contract or other means, including—
							(i)procuring the
			 services of experts and consultants in accordance with section 3109(b) of title
			 5, United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the highest rate payable under section 5332 of that title;
			 and
							(ii)entering into
			 contracts with departments, agencies, and instrumentalities of the Federal
			 Government, State agencies, and private entities for the preparation of
			 reports, surveys, and other activities.
							(E)Detail of
			 Federal Government employees
							(i)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission on a reimbursable or nonreimbursable basis.
							(ii)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
							(F)General
			 Services AdministrationThe Administrator of General Services
			 shall provide to the Board on a reimbursable basis administrative support and
			 other services for the performance of the duties of the Board.
						(G)Other
			 Departments and AgenciesDepartments and agencies of the United
			 States may provide to the Board such services, funds, facilities, staff, and
			 other support services as may be appropriate.
						(4)General
			 responsibilities of the Board
						(A)In
			 generalThe regulations promulgated by the Secretary shall define
			 the general responsibilities of the Board, which shall include the
			 responsibilities—
							(i)to
			 meet, organize, and select from among the members of the Board a chairperson,
			 other officers, and committees and subcommittees, as the Board determines to be
			 appropriate;
							(ii)to
			 adopt and amend rules and regulations governing the conduct of the activities
			 of the Board and the performance of the duties of the Board;
							(iii)to hire such
			 experts and consultants as the Board considers necessary to enable the Board to
			 perform the duties of the Board;
							(iv)to
			 advise the Secretary on citrus research and development needs;
							(v)to
			 propose a research and development agenda and annual budgets for the Trust
			 Fund;
							(vi)to
			 evaluate and review ongoing research funded by Trust Fund;
							(vii)to engage in
			 regular consultation and collaboration with the Department and other
			 institutional, governmental, and private actors conducting scientific research
			 into the causes or treatments of citrus diseases and pests, both domestic and
			 invasive, so as to—
								(I)maximize the
			 effectiveness of the activities;
								(II)hasten the
			 development of useful treatments; and
								(III)avoid
			 duplicative and wasteful expenditures; and
								(viii)to provide the
			 Secretary with such information and advice as the Secretary may request.
							(5)Citrus research
			 and development agenda and budgets
						(A)In
			 generalThe Board shall submit annually to the Secretary a
			 proposed research and development agenda and budget for the Trust Fund, which
			 shall include—
							(i)an
			 evaluation of ongoing research and development efforts;
							(ii)specific
			 recommendations for new citrus research projects;
							(iii)a
			 plan for the dissemination and commercialization of relevant information,
			 techniques, and technologies discovered pursuant to research funded through the
			 Trust Fund; and
							(iv)a
			 justification for Trust Fund expenditures.
							(B)Affirmative
			 support requiredA research and development agenda and budget may
			 not be submitted by the Board to the Secretary without the affirmative support
			 of at least 7 members of the Board.
						(C)Secretarial
			 approval
							(i)In
			 generalNot later than 60 days after receiving the proposed
			 research and development agenda and budget from the Board and consulting with
			 the Board, the Secretary shall finalize a citrus research and development
			 agenda and Trust Fund budget.
							(ii)ConsiderationsIn
			 finalizing the agenda and budget, the Secretary shall—
								(I)due to the
			 proximity of citrus producers to the effects of diseases such as huanglongbing
			 and the quickly evolving nature of scientific understanding of the effect of
			 the diseases on citrus production, give strong deference to the proposed
			 research and development agenda and budget from the Board; and
								(II)take into
			 account other public and private citrus-related research and development
			 projects and funding.
								(D)Report to
			 CongressEach year, the Secretary shall submit to the Committee
			 on Agriculture and the Committee on Ways and Means of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry and
			 the Committee on Finance of the Senate a report that includes—
							(i)the
			 most recent citrus research and development agenda and budget of the
			 Secretary;
							(ii)an
			 analysis of how, why, and to what extent the agenda and budget finalized by the
			 Secretary differs from the proposal of the Board;
							(iii)an examination
			 of new developments in the spread and control of citrus diseases and
			 pests;
							(iv)a
			 discussion of projected research needs; and
							(v)a
			 review of the effectiveness of the Trust Fund in achieving the purpose
			 described in subsection (a).
							(6)Contracts and
			 agreementsTo ensure the efficient use of funds, the Secretary
			 may enter into contracts or agreements with public or private entities for the
			 implementation of a plan or project for citrus research.
					(d)Administrative
			 costsEach fiscal year, the Secretary may transfer up to
			 $2,000,000 of amounts in the Trust Fund to the Board for expenses incurred by
			 the Board in carrying out the duties of the Board.
				(e)Termination of
			 BoardThe Board shall
			 terminate on December 31 of the fifth calendar year that begins after the date
			 of the enactment of this Act.
				IICotton and wool
			 trust funds
			201.Renewal and
			 modification of duty suspensions on cotton shirting fabrics and related
			 provisions
				(a)Renewal and
			 modification of duty suspensions
					(1)In
			 generalHeadings 9902.52.08, 9902.52.09, 9902.52.10, 9902.52.11,
			 9902.52.12, 9902.52.13, 9902.52.14, 9902.52.15, 9902.52.16, 9902.52.17,
			 9902.52.18, and 9902.52.19 of the Harmonized Tariff Schedule of the United
			 States (relating to woven fabrics of cotton) are each amended—
						(A)in the article
			 description—
							(i)by
			 striking other than fabrics provided for in headings 9902.52.20 through
			 9902.52.31,; and
							(ii)by
			 striking , the foregoing imported and all that follows;
			 and
							(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(2)Conforming
			 amendmentsSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule is amended—
						(A)in the U.S.
			 Notes, by striking the second Note 18 and Note 19; and
						(B)by striking
			 headings 9902.52.20 through 9902.52.31.
						(b)Extension of
			 duty refunds and pima cotton trust fund; modification of affidavit
			 requirementsSection 407 of title IV of division C of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3060) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking amounts determined by the Secretary and all that
			 follows through 5208.59.80 and inserting amounts received
			 in the general fund that are attributable to duties received since January 1,
			 2004, on articles classified under heading 5208; and
						(B)in paragraph (2),
			 by striking October 1, 2008 and inserting December 31,
			 2015;
						(2)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by striking beginning in fiscal year
			 2007 and inserting for fiscal year 2012 and each fiscal year
			 thereafter;
						(B)by striking
			 grown in the United States each place it appears; and
						(C)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting that produce ring
			 spun cotton yarns in the United States after of pima
			 cotton;
						(3)in subsection
			 (d)—
						(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
						(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after imported cotton fabric; and
						(4)in subsection
			 (f)—
						(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
						(B)in paragraph
			 (1)—
							(i)by
			 striking grown in the United States and inserting during
			 the year in which the affidavit is filed and; and
							(ii)by
			 inserting in the United States after cotton
			 yarns.
							(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and apply with respect to affidavits filed on
			 or after such date of enactment.
				202.Modification
			 of Wool Apparel Manufacturers Trust Fund
				(a)In
			 generalSection 4002(c)(2) of the Miscellaneous Trade and
			 Technical Corrections Act of 2004 (Public Law 108–429; 118 Stat. 2600) is
			 amended—
					(1)in subparagraph
			 (A), by striking subject to the limitation in subparagraph (B)
			 and inserting subject to subparagraphs (B) and (C); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(C)Alternative
				funding sourceSubparagraph (A) shall be applied and administered
				by substituting chapter 62 for chapter 51 for any
				period of time with respect to which the Secretary notifies Congress that
				amounts determined by the Secretary to be equivalent to amounts received in the
				general fund of the Treasury of the United States that are attributable to the
				duty received on articles classified under chapter 51 of the Harmonized Tariff
				Schedule of the United States are not sufficient to make payments under
				paragraph (3) or grants under paragraph
				(6).
							.
					(b)Full
			 restoration of payment levels in calendar years 2010 through 2012
					(1)Transfer of
			 amounts
						(A)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of the Treasury shall transfer to the Wool Apparel
			 Manufacturers Trust Fund, out of the general fund of the Treasury of the United
			 States, amounts determined by the Secretary of the Treasury to be equivalent to
			 amounts received in the general fund that are attributable to the duty received
			 on articles classified under chapter 51 or chapter 62 of the Harmonized Tariff
			 Schedule of the United States (as determined under section 4002(c)(2) of the
			 Miscellaneous Trade and Technical Corrections Act of 2004), subject to the
			 limitation in subparagraph (B).
						(B)LimitationThe
			 Secretary of the Treasury shall not transfer more than the amount determined by
			 the Secretary to be necessary for—
							(i)U.S. Customs and
			 Border Protection to make payments to eligible manufacturers under section
			 4002(c)(3) of the Miscellaneous Trade and Technical Corrections Act of 2004 so
			 that the amount of such payments, when added to any other payments made to
			 eligible manufacturers under section 4002(c)(3) of such Act during calendar
			 years 2010, 2011 and 2012, equal the total amount of payments authorized to be
			 provided to eligible manufacturers under section 4002(c)(3) of such Act during
			 calendar years 2010, 2011, and 2012; and
							(ii)the Secretary of
			 Commerce to provide grants to eligible manufacturers under section 4002(c)(6)
			 of the Miscellaneous Trade and Technical Corrections Act of 2004 so that the
			 amounts of such grants, when added to any other grants made to eligible
			 manufacturers under section 4002(c)(6) of such Act during calendar years 2010,
			 2011, and 2012, equal the total amount of grants authorized to be provided to
			 eligible manufacturers under section 4002(c)(6) of such Act during calendar
			 years 2010, 2011, and 2012.
							(2)Payment of
			 amountsU.S. Customs and Border Protection shall make payments
			 described in paragraph (1) to eligible manufacturers not later than 30 days
			 after such transfer of amounts from the general fund of the Treasury of the
			 United States to the Wool Apparel Manufacturers Trust Fund. The Secretary of
			 Commerce shall promptly provide grants described in paragraph (1) to eligible
			 manufacturers after such transfer of amounts from the general fund of the
			 Treasury of the United States to the Wool Apparel Manufacturers Trust
			 Fund.
					(c)Rule of
			 constructionThe amendments made by subsection (a) shall not be
			 construed to affect the availability of amounts transferred to the Wool Apparel
			 Manufacturers Trust Fund before the date of the enactment of this Act.
				(d)Conforming
			 amendmentsTitle IV of the Miscellaneous Trade and Technical
			 Corrections Act of 2004 (Public Law 108–429; 118 Stat. 2600) is amended by
			 striking Bureau of Customs and Border Protection each place it
			 appears and inserting U.S. Customs and Border Protection.
				(e)Discretionary
			 authority
					(1)In
			 generalSection 4002(c)(3) of the Miscellaneous Trade and
			 Technical Corrections Act of 2004 is amended by inserting (or at the
			 request of the manufacturer and in the sole discretion of the U.S. Customs and
			 Border Protection, no later than April 15 of the year of the payment)
			 after March 1 of the year of the payment.
					(2)Effective
			 DateThe amendment made by paragraph (1) shall—
						(A)take effect on
			 the date of the enactment of this Act; and
						(B)apply with
			 respect to a request made by a manufacturer after such date of enactment for an
			 extension of time to file an affidavit pursuant to section 4002(c)(3) of the
			 Miscellaneous Trade and Technical Corrections Act of 2004, as amended by
			 paragraph (1), with respect to a payment payable under that section during
			 calendar year 2011 or any calendar year thereafter.
						IIIMiscellaneous
			301.Engagement
			 with Canada with respect to the lumber marketThe United States Trade Representative shall
			 continue to make it a priority in its engagement with Canada to address
			 market-distorting subsidies and practices in the lumber market of Canada at the
			 national and provincial levels.
			302.Time for
			 payment of corporate estimated taxesNotwithstanding section 6655 of the Internal
			 Revenue Code of 1986—
				(1)in the case of a
			 corporation with assets of not less than $1,000,000,000 (determined as of the
			 end of the preceding taxable year), the amount of any required installment of
			 corporate estimated tax which is otherwise due in July, August, or September of
			 2017 shall be increased by 0.25 percent of such amount (determined without
			 regard to any increase in such amount not contained in such Code); and
				(2)the amount of the
			 next required installment after an installment referred to in paragraph (1)
			 shall be appropriately reduced to reflect the amount of the increase by reason
			 of such paragraph.
				303.Extension of
			 customs user feesSection
			 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(j)(3)) is amended by adding at the end the following:
				
					(C)(i)Notwithstanding
				subparagraph (A), fees may be charged under paragraphs (9) and (10) of
				subsection (a) during the period beginning on October 23, 2021, and ending on
				November 12, 2021.
						(ii)Notwithstanding subparagraph (B)(i),
				fees may be charged under paragraphs (1) through (8) of subsection (a) during
				the period beginning on October 30, 2021, and ending on November 26,
				2021.
						.
			
	
		September 19, 2012
		Read twice and placed on the calendar
	
